Citation Nr: 0844104	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-37 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable initial rating for bilateral 
patellofemoral syndrome.



ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to June 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  Jurisdiction over the case was subsequently 
transferred to the RO in Pittsburgh, Pennsylvania.

REMAND

The veteran is currently assigned a noncompensable rating for 
bilateral patellofemoral syndrome, and she seeks an increased 
rating for this condition.  In response to her claim, the 
veteran was afforded a VA examination at the American 
Consulate General Federal Benefits Unit in Frankfurt, Germany 
in July 2007.  

The report of the July 2007 examination is not adequate for 
purposes of rating the veteran's bilateral knee disability 
because it does not address all pertinent disability factors, 
such as pain on use and during flare-ups, or functional loss 
based on weakness, excess fatigability, or incoordination.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  There is no 
indication that any repetitive testing was performed during 
this examination or that these factors were considered.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC) in Washington, D.C. 
for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any outstanding records pertaining to 
treatment or evaluation of the veteran's 
knees during the period of this claim.

2.  When the above development has been 
completed, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and extent of all impairments due 
to the veteran's service-connected 
bilateral knee disability.  The claims 
folder or a copy of the contents thereof 
must be made available to and reviewed by 
the examiner.

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

The examiner should provide an opinion 
concerning the degree of severity of any 
lateral instability or subluxation of the 
knee, using the terms "severe," 
"moderate," or "slight."  The examiner 
should also determine if the knee locks 
and if so the frequency of the locking.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also provide an 
opinion concerning the impact of each 
knee disability on the veteran's ability 
to work.  The rationale for all opinions 
expressed should also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  After all the above is complete, the 
RO or the AMC should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, she should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kurscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




